                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,
                                                             Case No. 04-cr-0281-bhl-2
       v.

JAMES WOODS,

                  Defendant.
______________________________________________________________________________

                    ORDER DENYING MOTION TO REDUCE
                                  SENTENCE
______________________________________________________________________________

       The government indicted defendant James Woods on December 7, 2004 on two drug
related offenses, including one count of conspiracy to distribute more than 500 grams of cocaine.
(ECF No. 10.) On May 11, 2005, a jury found Woods guilty of both counts. (ECF No. 99.) On
November 18, 2005, the Court found Woods was a career offender under §4B1.1 of the
Sentencing Guidelines and sentenced him to a total of 300 months imprisonment. (ECF No.
134.) In 2007, the Seventh Circuit affirmed Woods’ sentence, including the Court’s finding that
he was a career offender. United States v. Otero, 495 F.3d 393, 401 (7th Cir. 2007).
       On February 7, 2021, Woods filed a motion asking the Court to review his sentence,
remove the Career Offender enhancement, and adjust his sentence accordingly. (ECF No. 201.)
Specifically, Woods asks for a “plain error review of the application of §4B1.1 ‘Career Criminal’
enhancement, from the United States Sentencing Guidelines, to [his] sentence.” (Id.) He argues
two recent Sixth Circuit decisions support his argument that he should not have been found to be
a career offender at his sentencing. As a pro se litigant, the Court will construe his motion
liberally. See Swofford v. Mandrell, 969 F.2d 547, 549 (7th Cir. 1992) (citing Haines v. Kerner,
404 U.S. 519, 521 (1972)). On March 2, 2021, the government responded to Woods’ motion.
(ECF No. 204.) After reviewing the defendant’s motion and the government’s response, the
Court will deny the motion.




         Case 2:04-cr-00281-BHL Filed 03/10/21 Page 1 of 2 Document 206
       A district court can only modify a term of imprisonment in limited situations. 18 U.S.C.
§3582(c). Those situations include “extraordinary and compelling reasons,” when certain
criteria are satisfied for defendants over 70 years of age, and when “expressly permitted by
statute.” Id. For example, a statute allows a federal prisoner claiming his or her sentence was
imposed “in violation of the Constitution or laws of the United States” or “was not authorized by
law” to move the sentencing Court to vacate, set aside or correct the sentence. 28 U.S.C.
§2255(a). Wood’s motion does not support the Court finding “extraordinary and compelling
reasons” to reduce his sentence, he is not over 70 years old, and he does not cite to any statutes
that would allow him to collaterally challenge his sentence. Moreover, the two recent Sixth
Circuit decisions cited do not support the Court reviewing Woods’ designation as a career
offender. Therefore, the Court does not have the power to grant defendant’s motion.
Accordingly,
       IT IS HEREBY ORDERED that defendant’s motion to reduce sentence, (ECF No.
201), is DENIED.
       Dated at Milwaukee, Wisconsin on March 10, 2021.


                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




         Case 2:04-cr-00281-BHL Filed 03/10/21 Page 2 of 2 Document 206
